Citation Nr: 1012324	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  99-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of lumbosacral strain, residual of injury, 
with spondylolytic spondylolisthesis, currently rated as 40 
percent disabling.

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1976 and from November 1976 to November 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2000, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder

In April 2000, October 2003, and April 2009, the Board 
remanded this case to the RO for further development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the April 2009 remand, the Board requested that the RO 
refer the case to the Director of Compensation and Pension 
Services for an opinion on whether an extraschedular rating 
is warranted for service-connected back disability.  Thus, 
the Board sought consideration under the provisions of 
38 C.F.R. § 3.321(b).  It was noted that "Because a grant of 
an increased evaluation could affect the appellant's claim 
for TDIU, the Board finds that the TDIU claim is 
inextricably intertwined with the increased rating claim."  
The Board further stated that extraschedular consideration 
should include TDIU.  Thus, the Board also sought 
consideration of the provisions of 38 C.F.R. § 4.16(b) 
regarding TDIU on an extraschedular basis.

However, the RO requested that Compensation and Pension 
Services provide an opinion on TDIU only, and Compensation 
and Pension Service provided an opinion on TDIU.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board's 
directives were not satisfied.  As such, the RO is again 
requested to comply with the Board's remand directives, 
which are re-stated below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims to 
the Director of Compensation and Pension 
Services for an opinion on the 
following:
(a)whether consideration of an 
extraschedular evaluation for service-
connected back disability under the 
provision of 38 C.F.R. § 3.321(b) is 
warranted; and 
(b) whether consideration of TDIU on 
an extraschedular basis under 
38 C.F.R. § 4.16(b) is warranted.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


